United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1397
                                    ___________

Mark D. Shanz,                            *
                                          *
             Appellant,                   *
                                          *
      v.                                  *
                                          *
Joseph Pardoe; D. Schubert; Bill          * Appeal from the United States
Welker; Mike Hayes; Ronald Mobley; * District Court for the
Terry Barnett; Vanessa Draffen; Bonnie * Western District of Missouri.
Barnett; Michael Groose; Cranston         *
Mitchell; Dora Schriro; Stephen           *      [UNPUBLISHED]
Libhart; Kelly Dills; Ansel Card; Jill    *
McGuire,                                  *
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: February 6, 2001
                               Filed: February 7, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Missouri inmate Mark Shanz appeals the adverse grant of summary judgment by
the District Court1 in his 42 U.S.C. § 1983 suit against prison officials. Shanz claimed

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendation of the
defendants violated his constitutional rights by requiring him to attend a substance
abuse program and issuing him sanctions for refusing to attend. After careful review
of the record and the parties’ briefs, we conclude that the District Court did not err in
granting summary judgment for the reasons stated in its thorough opinion.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
                                           -2-